                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                 No. 5:09-CR-158-D


UNITED STATES OF Alv.IBRICA                   )
                                              )
                                              )
                   v.                         )              ORDER
                                              )
JERRY BARNES,                                 )
                                              )
                          Defendant.          )


       On May 15, 2020, Jerry Barnes (''Barnes") moved for compassionate release under the First

StepAct("FirstStepAct"),Pub.L.No.115-391, § 603(b), 132 Stat. 5194, 5238-41 (2018)(codified

as amended at 18U.S.C. § 3582)andfiledamemorandumandmedicalrecordsinsupport [D.E. 380,

384, 385]. On October 27, 2020, the United States responded in opposition [D.E. 388]. As

explained below, the court denies Barnes's motion.

                                                  I.                                           ,-'/

       On February 10, 2010, a jury found Barnes guilty of conspiracy to commit armed bank

robbery (count one), armed bank robbery and aiding and abetting (count two), and using and carrying ·

a firearm during and in relation to a crime of violence and aiding and abetting (count three). See

[D.E. 164]. On May 12, 2010, the court held a sentencing hearing and adopted the facts set forth in

the Presentence Investigation Report ("PSR").          See [D.E. 186, 232]; Fed. R. Crim. P.

32(i)(3)(A}-(B). The court calculated Barnes's total offense level to be 31, his criminal history

category to be III, and his advisory guideline range to be 60 month's imprisonment on count one, 135

to 168 months' imprisonment on count two, and 84 months' consecutive imprisonment on count

three. See [D.E. 216] 1; [D.E. 232] 18-19. After thoroughly considering all relevant factors under



           Case 5:09-cr-00158-D Document 390 Filed 01/15/21 Page 1 of 7
18 U.S.C. § 3553(a), the court sentenced Barnes to 60 months' imprisonment on count one, 135

months' concurrentimprisonmentoncounttwo, and 84 months' consecutive imprisonment on count

three, for a total sentence of219 months' imprisonment. See [D.E. 186] 2; [D.E. 232] 5-22. On

May 17, 2010, Barnes appealed [D.E. 177]. On May 11, 2012, the Fourth Circuit affirmed Barnes's

conviction and sentence. See United States v. Barnes, 480 F. App'x 231, 233-38 (4th Cir. 2012)

(per curiam) (unpublished) [D.E. 261]; [D.E. 262].

       On July 26, 2013, Barnes moved to vacate, set aside, or correct his sentence under 28 U.S.C.

§ 2255. See [D.E. 281]. On June 20, 2016, the court dismissed Barn.cs's motion. See [D.E. 311].

On June 24, 2016, Barnes again moved to vacate, set aside, or correct his sentence under section

2255. See [D.E. 313]. On July 19, 2016, the court dismissed Barn.cs's motion. See [D.E. 324].

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

arequestbythewardenofthedefendant'sfacility, whichever is earlier." 18 U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

undersection3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3553(a)and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

                                                  2

           Case 5:09-cr-00158-D Document 390 Filed 01/15/21 Page 2 of 7
States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the
 '

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples of extraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lBl.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia

                      (ii) The defendant is-

                             (1) suffering from a serious physical or medical condition,

                             (II) suffering from a serious functional or cognitive impairment,
                                  or

                            (Ill) experiencing deteriorating physical or mental health because
                                  of the aging process,



                                                    3

             Case 5:09-cr-00158-D Document 390 Filed 01/15/21 Page 3 of 7
 that "an extraordinary and compelling reason need not have been unforeseen at the time of

 sentencingtowarrantareductioninthetermofimprisonment." U,S.S.G. § lBl.13 cmt.n.2. Thus,

 the fact "that an extraordinary and compelling reason reasonably could have been known or

 anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

 defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

 statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

 updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 does not

 provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §


                           that substantially diminishes the ability of the defendant to
                           provide self-care within the environment ofa correctional facility
                           and from which he or she is not expected to recover.

                (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                    is experiencing a serious deterioration in physical or mental health
                    because ofthe aging process; and (iii) has served at least 10 years or 75
                    percent of his or her term of imprisonment, whichever is less.

                (C) Family Circumstances.-

                     (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                         child or minor children.

                     (ii) The incapacitation of the defendant's spouse or registered partner
                         when the defendant would be the only available caregiver for the
                         spouse or registered partlier.

                (D) Other Reasons.-A.s determined by the Director of the Bureau of
                      Prisons, there exists in the defendant's case an extraordinary and
                      compelling reason other than, or in combination with, the reasons
                      described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                  4

            Case 5:09-cr-00158-D Document 390 Filed 01/15/21 Page 4 of 7
3582(c)(l)(A). See, y., United Stat.es v. McCoy. 981 F.3d 271, 280-84 (4th Cir. 2020).

Nevertheless, section lBl.13 provides informative policy when assessing an inmate's motion, but

a court independently determines whether "extraordinary and compelling reasons" warrant a sentence

reduction under 18 U.S.C. § 3582(c)(1 )(A)(i). See id. at 283-84. In doing so, the court consults not

only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and the section 3553(a)

factors. See, y., id. at 280-84; United Stat.es v. Jones, 980 F.3d 1098, 1101--03 (6th Cir. 2020);

United Stat.es v. Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020); United Stat.es v. Ruffin 978 F.3d

1000, 1007--08 (6th Cir. 2020); United Stat.es v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020);

United States v. Clark, No. 1:09cr336-1, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 15, 2020)

(unpublished).

       As for Barnes's request for compassionate relief, the court assumes without deciding that

Barnes exhausted hi~ admjnjstrative remedies under section 3582. See [D.E. 384] 2. Specifically,
 '

Barnes alleges that on June 3, 2020, he submitted a compassionate release request to the BOP, which

was denied on August 7, 2020. See id.; [D.E. 384-1]. Moreover, the government has not invoked

section 3582's exhaustion requirement. See United States v. Alam, 960 F.3d 831, 833-34 (6th_Cir.

2020).2 Accordingly, the court addresses Barnes's claim on the merits.

       Barnes seeks compassionate release pursuant to section 3582(c)(l)(A). In support of his

request, Barnes cit.es the COVID-19 pandemic and his health conditions, including hypertension,

shortness of brea~ hyperlipidemia, hypothyroidism, neuropathic pain, and leg amputation. See




       2
          The Fourth Circuit has not addressed whether section 3582's exhaustion requirement is a
jurisdictional or claims-p;rocessing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See Alam, 960 F.3d at 833-34.

                                                 5

           Case 5:09-cr-00158-D Document 390 Filed 01/15/21 Page 5 of 7
[D.E. 380,384,385]. Barnes also cites his rehabilitation efforts. See [D.E. 384] 7; [D.E. 384-2];

[D.E. 384-3].

        As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § lBl.13 cmt. n.l(A)(ii). Barnes has not demonstrated

that he is not going to recover from his health conditions or that his conditions cannot be treated

while Barnes serves his sentence. Accordingly, reducing Barnes' s sentence is not consistent with

application note l(A). See 18 U.S.C. § 3582(c)(l)(A).

        As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic and Barnes's medical conditions are extraordinary and compelling reasons

under section 3582(c)(l)(A). Cf. United States v. Raia, 954 F.3d 594,597 (3d Cir. 2020) ("[T]he

mere existence of COVID-19 in society and the possibility that it may spread to a particular prison

alone cannot independently justify compassionate release, especially considering BOP's statutory

role, and its extensive and professional efforts to curtail the virus's spread."). Even so, the section

3553(a) factors counsel against reducing Barnes's sentence. See United States v. Chambliss, 948

F.3d 691, 693-94 (5th Cir. 2020); Clark, 2020 WL 1874140, at *3-8.

       Barnes is 43 years old and engaged in very serious criminal behavior in December 2008. See

PSR ,Mr 6-14. Barnes led and organized a violent, armed bank robbery where the conspirators stole

over $28,000 and threatened and injmed innocent bystanders. See id. Barnes also tried to bribe his

coconspirators to exculpate him after their arrests. See id. at ,r 12. Moreover, Barnes is a recidivist

whose criminal history includes possession with intent to sell and deliver marijuana, contributing

to the delinquency of a juvenile, possession of a schedule II controlled substance, and possession of

cocaine. See id. at ,Mr 19--23. Furthermore, Barnes performed poorly on probation. See id. at ,r 22.

                                                  6

           Case 5:09-cr-00158-D Document 390 Filed 01/15/21 Page 6 of 7
       The court also has considered Barnes' s rehabilitation efforts, potential exposure to COVID-

19, his medical conditions, and his lack of release plan. Cf. Pepper v. United States, 562 U.S. 476,

480-81 (2011). Having considered the entire record, the steps that the BOP has taken to address

COVID-19 and treat Barn.es, the section 3553(a) factors, Barnes's arguments, the government's

persuasive response, and the need to punish Barnes for his criminal behavior, to incapacitate Barn.es,

to promote respect for the law, to deter others, and t<> protect society, the court declines to grant

Barnes's motion for compassionate release. See, e.g.• Chavez-Meza v. United States, 138 S. Ct.

1959, 1966--68 (2018); Ruffin, 978 F.3d at 1008--09; Chambliss, 948 F.3d at 693-94; United States

v. Hill, No. 4:13-CR-28-BR. 2020 WL 205515, at *2 (E.D.N.C. Jan. 13, 2020) (unpublished).

                                                 II.

       In sum, the court DENIES Barnes's motion for compassionate release [D.E. 380].

       SO ORDERED. This Ji.. day of January 2021.




                                                           JSC.DEVERID
                                                           United States District Judge




                                                  7

           Case 5:09-cr-00158-D Document 390 Filed 01/15/21 Page 7 of 7
